Citation Nr: 0921907	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  04-35 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
prior to June 24, 2007, for cervical arthritis.

2.  Entitlement to an evaluation in excess of 30 percent as 
of June 24, 2007, for cervical arthritis.

3.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.

4.  Entitlement to a compensable evaluation for hemorrhoids.

5.  Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to April 
1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

In its March 2006 remand, the Board referred the issue of 
entitlement to service connection for a heart disorder, to 
include secondary to hypertension.  As correctly pointed out 
by the Veteran's representative, the record does not reflect 
that this issue has been considered.  The Board refers the 
issue again to the RO for appropriate action.

Additionally, the record reflects the Veteran is claiming 
entitlement to service connection for cervical degenerative 
disc disease.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, 
this matter is referred to the RO for appropriate 
consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to a compensable evaluation for 
hemorrhoids, and a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Prior to June 24, 2007, cervical arthritis was not 
manifested by a severe limitation of cervical motion; forward 
flexion of the cervical spine less than 15 degrees; or 
favorable ankylosis of the entire cervical spine.

2.  As of June 24, 2007, cervical arthritis has not been 
manifested by unfavorable ankylosis of the entire cervical 
spine.  

3.  Throughout the appeal, hypertension has not been 
manifested by diastolic pressure predominantly 110 or more, 
or systolic pressure predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent and no 
higher for cervical arthritis between August 25, 2003, and 
June 23, 2007, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5290 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237 (2008).

2.  The criteria for an evaluation in excess of 30 percent 
for cervical arthritis as of June 24, 2007, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5290; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5242.

3.  The criteria for an evaluation in excess of 10 percent 
for hypertension throughout the appeal have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
4.104, Diagnostic Code 7101 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to notify the appellant and assist him in the 
development of the issue of entitlement to increased ratings 
for cervical arthritis and headaches.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  After reviewing the record, the 
Board finds that VA has met that duty.

In this regard, an August 2003 letter to the Veteran labeled 
the issue as one of entitlement to "Individual 
Unemployability" without specifically mentioning claims for 
increase ratings for the Veteran's service-connected 
disabilities.  The August 2003 statement was correct, as the 
Veteran submitted a formal claim for that benefit.  In 
addressing that claim, however, the RO addressed whether the 
Veteran's service-connected disabilities had worsened, and 
adjudicated claims for increase in the February 2004 rating 
decision on appeal.  Moreover, in the August 2003 letter, the 
RO informed the Veteran that he could submit evidence showing 
that his individual service-connected disabilities, which it 
listed, had increased in severity.  The letter stated that he 
could submit both medical and lay statements as to how and in 
what manner each disability had become worse, which could 
include frequency and severity and other involvement of his 
symptoms.  38 U.S.C.A. § 5103(a).  VA provided notice of the 
criteria for rating the service connected disorders in the 
August 2004 statement of the case.  The claims were 
readjudicated in an April 2009 supplemental statement of the 
case.

Following the August 2003 notice to the Veteran, the RO 
fulfilled its duty to assist him in obtaining the identified 
and available evidence necessary to substantiate his claims.  
The RO obtained VA medical records and provided him with 
examinations.  The Veteran submitted lay statements and a 
statement from a private psychologist.  

While a June 2007 VA examination report notes that the 
Veteran reported that he had attempted to apply for Social 
Security benefits, it also noted that the appellant did not 
have enough credits to be eligible for Social Security 
benefits.  In light of that admission there is no need to 
attempt to obtain any Social Security Administration records.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding information which could 
used to support his appeal; and there is no evidence of any 
VA error in notifying or assisting the Veteran that could 
result in prejudice to him or that could otherwise affect the 
essential fairness of the adjudication.  Under such 
circumstances, further development would unnecessarily impose 
additional burdens upon the Board with no possibility of any 
benefit flowing to the Veteran.  Accordingly, such 
development is not warranted.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  Therefore, the Board will proceed 
to the merits of the appeal.

Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Code's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2008). 

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a 
veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Therefore, the following analysis is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2008) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. §§ 3.321(b).  


A.  Cervical Arthritis

Service connection for cervical arthritis was granted by 
means of a July 1988 rating decision and assigned a 
noncompensable evaluation, effective April 9, 1988.  In the 
February 2004 rating decision on appeal, the RO granted a 
10 percent evaluation, effective August 25, 2003.  In an 
April 2009 rating decision, the AMC granted a 30 percent 
evaluation, effective June 24, 2007.  The 10 percent and 
30 percent evaluations are part of the current appeal.

When evaluating a loss of range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. § 
4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. at 206.

The general rating criteria for spinal disabilities under 
38 C.F.R. § 4.71a, were revised in September 2003.  The 
timing of this change requires the Board to first consider 
the claim under the old regulations during the entire appeal 
period.  It considers the claim under the new regulations 
after the effective date of the new regulations.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Old Regulations.  Under the regulations in effect prior to 
September 26, 2003, a moderate limitation of cervical motion 
warranted a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290.  A severe limitation of cervical motion 
warranted a 30 percent disability rating.  Id.  

A 30 percent rating was also warranted when the cervical 
spine was favorably ankylosed.  38 C.F.R. § 4.7la, Code 5287.  
If the cervical spine was unfavorably, ankylosed, a 
40 percent rating was warranted.  Id.

New Regulations.  Effective September 23, 2003, a general 
rating formula evaluates diseases and injuries of the spine.  
These criteria are controlling regardless whether there are 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  In this respect, a 
20 percent evaluation is warranted for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees, or the combined range of motion of the cervical 
spine not greater than 170 degrees.  A 30 percent evaluation 
is warranted when forward flexion of the cervical spine is 
15 degrees or less or there is favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation is warranted 
when there is unfavorable ankylosis of the cervical spine.

Note (1): VA will evaluate any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  Id.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is thoracolumbar 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  The 
normal combined range of motion of the thoracolumbar spine is 
340 degrees.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.

1.  Prior to June 24, 2007

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of a 
20 percent evaluation for cervical arthritis whether the 
former or the current criteria are applied.  The Veteran 
filed his claim for increase approximately one month before 
the change in the criteria.  At the time of the September 
2003 VA examination cervical flexion was to 40 degrees.  
Extension was to 10 degrees, bilateral rotation was to 
30 degrees, and bilateral lateral movement was to 10 degrees.  
While the flexion alone would not warrant a 20 percent 
evaluation, the combined range of motion is 130 degrees, 
which falls under the 20 percent evaluation under the new 
criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  In 
considering the former criteria, the Board finds that such 
ranges of motion also establishes a moderate limitation of 
cervical motion to warrant a 20 percent evaluation under the 
former criteria (the amended criteria cannot be applied to 
dates earlier than the effective date of the amended 
criteria).  See 38 C.F.R. § 4.71a, Diagnostic Code 5290.

The Veteran was provided with another examination in November 
2003.  There, the examiner stated the Veteran's flexion was 
one centimeter from the chin to the chest.  The examiner did 
not report all ranges of motion to determine the combined 
range of motion.  Nevertheless, the ranges of motion reported 
were all higher than those reported in the September 2003 
examination.  Extension and bilateral rotation combined to 
130 degrees.  While these findings would appear to not 
support the award of a 20 percent evaluation, because the 
examination was essentially inadequate for rating purposes 
(examiner needed to report the actual range of motion in 
degrees-not in inches), the Veteran will not be penalized 
for this error.  

The Board finds that while a 20 percent evaluation is 
warranted prior to June 24, 2007, an evaluation in excess of 
20 percent is not warranted.  For example, the evidence does 
not show that the Veteran's limitation of cervical motion at 
the time of the September 2003 VA examination was severe.  
Additionally, cervical flexion was not limited to 15 degrees, 
and there is no clinical evidence the Veteran had favorable 
ankylosis of the cervical spine.  Thus, a higher rating is 
not warranted.  

In considering the DeLuca holding the evidence of record 
demonstrates that the Veteran has exhibited pain with range 
of motion.  In the September 2003 VA examination report, the 
examiner noted that the Veteran had pain when he conducted 
range of motion testing.  Passive range of motion was equal 
to active range of motion.  In the November 2003 VA 
examination report, the examiner noted that the Veteran had 
5/5 manual motor testing of all major muscle groups of the 
upper extremities.  Even when the Veteran's subjective 
complaints of pain, tenderness and weakness are considered, 
the objective functional impairment associated with his 
limitation of cervical motion cannot be characterized as 
severe.  DeLuca.  Finally, as noted, the new criteria 
specifically provide that the rating criteria are controlling 
whether with or without cervical pain, stiffness, or spinal 
aching.   
 
Thus, whether the Board applies the old or the new criteria 
during the appeal period prior to June 24, 2007, the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for cervical arthritis.  
 
2.  As of June 24, 2007

The RO granted the Veteran a 30 percent evaluation as of June 
24, 2007.  It is implied that the Veteran seeks a higher 
evaluation.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 30 percent for cervical arthritis.  
In order to warrant a 40 percent under both the former and 
the current criteria, the evidence needs to show that the 
cervical spine is unfavorably ankylosed.  In the June 2007 VA 
examination report, the examiner reported the Veteran had 
flexion to 10 degrees, extension with pain at 12 degrees, 
bilateral flexion to 14 degrees, and bilateral rotation to 
20 degrees.  The fact that the Veteran has movement in his 
cervical spine means he does not have ankylosis of the 
cervical spine.  Accordingly, a higher evaluation is not 
warranted.

Because the Veteran is at the maximum evaluation for 
limitation of cervical motion, the holding in DeLuca does not 
apply.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board considered whether the case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). 
 The Veteran has not required frequent hospitalization for 
his cervical disorder at any time during the appeal period 
and the manifestations of such are consistent with the 
assigned schedular evaluations.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
evaluations assigned for the disability.  Therefore, referral 
of this case for extra-schedular consideration is not in 
order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

B.  Hypertension

Service connection for hypertension was granted by means of a 
July 1988 rating decision and assigned a noncompensable 
evaluation, effective April 9, 1988.  In a June 1991 rating 
decision, the RO granted a 10 percent evaluation, effective 
March 7, 1991.  That rating has remained in effect since.

Under 38 C.F.R. § 4.71a, Diagnostic Code 7101, addressing 
hypertension, a 10 percent rating is warranted for diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent rating is warranted for diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  Id.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for hypertension.  The 
blood pressure readings in the record do not establish 
diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more.  In fact, there is only 
one blood pressure reading with a diastolic pressure of 110 
and no systolic pressure reading of close to 200.  

Initially, it must be noted that it appears the Veteran is 
not on medication for his hypertension, or at least he was 
not on medication at the time he filed his claim for increase 
in 2003.  At a September 2003 VA heart examination, the 
examiner specifically noted that the Veteran was not on 
medication for his hypertension.  His blood pressure was 
120/80 without medication.  He was examined again November 
2003, and the examiner there noted multiple blood pressure 
readings from 2002 to 2003.  Specifically, he reported that 
in March 2003, the Veteran's blood pressure was 129/84.  In 
April 2003, it was 126/90.  In October 2003, it was 110/80.  
On November 3, 2003, it was 154/110.  His blood pressure was 
taken 20 minutes later and was 148/62.  In November 2002, 
there were blood pressure readings of 143/83 and 147/86.  In 
May 2003, the Veteran's blood pressure was 134/74.  He 
described the Veteran's blood pressure as being "in the 
normal range" and also noted the Veteran was not on 
medication for his hypertension.

A July 2004 VA outpatient treatment report shows a blood 
pressure reading of 124/90.  A September 2004 VA examination 
shows the Veteran's blood pressure was 160/100.  An October 
2004 VA treatment record shows his blood pressure was 134/86.  
An October 2005 treatment record shows his blood pressure was 
126/88.

While the veteran did have one elevated reading on November 
3, 2003, when his blood pressure was taken again, it was 
within normal limits at 148/62.  This is the only elevated 
blood pressure reading, and even accepting that as a valid 
reading, it does not establish a diastolic pressure 
predominantly 110 or more to warrant the next higher 
evaluation.  One reading of 110 cannot constitute 
"predominantly 110."  The blood pressure readings during 
the appeal period are no different than the ones shown in the 
record since service connection was awarded in 1988.  Stated 
differently, the Veteran's hypertension has never been more 
than mildly disabling.  Thus, the Board has no reason to 
doubt the accuracy of the reported blood pressure readings 
during the appeal period.  As diastolic blood pressure 
predominantly 110 and higher, or a systolic blood pressure 
predominantly 200 and higher have not been shown, an 
evaluation in excess of 10 percent is not warranted.  The 
Board has considered whether a staged rating is warranted and 
finds that one elevated blood pressure reading does not 
establish a basis to award a staged rating.  Hart.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b).


ORDER

A 20 percent evaluation, but no higher, for cervical 
arthritis between August 25, 2003, and June 23, 2007, is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.  

An evaluation in excess of 30 percent as of June 24, 2007, 
for cervical arthritis is denied.  

An evaluation in excess of 10 percent for hypertension is 
denied.


REMAND

One of the purposes of the March 2006 remand was to have the 
Veteran examined to determine if his hemorrhoids warranted a 
compensable evaluation.  An examination was provided in May 
2007.  There, the examiner noted there was no evidence of 
external hemorrhoids.  She subsequently stated, "Digital 
rectal examination was deferred."  It is unclear why the 
digital rectal examination was deferred.  The evaluation of 
hemorrhoids is based upon both external and internal 
hemorrhoids, and there is no way for the Board to determine 
the level of severity of the service-connected hemorrhoids 
unless it has knowledge of the presence or lack thereof of 
internal hemorrhoids.  Thus, another examination is needed.  
This time, if a digital rectal examination is not conducted, 
the examiner must state why.  If the Veteran refuses to 
undergo a rectal examination, to include a digital study, 
that fact must be specifically noted.

Also, in the March 2006 remand, the Board had asked the 
professional who examined the Veteran's orthopedic symptoms 
to opine, "[W]hether the [V]eteran's service-connected 
cervical arthritis, lumbar intervertebral disc disease, right 
index finger amputation, bilateral elbow arthritis, and 
bilateral pes planus with planter fasciitis renders him 
unable to secure or follow a substantially gainful occupation 
consistent with his education and occupational experience."  
The examiner who examined all of the Veteran's orthopedic 
disabilities, instead, provided an opinion as to whether each 
disability, in and of itself, rendered him unable to secure 
or follow a substantially gainful occupation.  While the 
Board does not doubt those findings, the examiner should have 
taken into account how all of the Veteran's orthopedic 
disabilities impact his ability to obtain and sustain gainful 
employment.  Thus, further development is needed.

Finally, the Board finds that in order to determine whether 
the Veteran is unable to obtain and sustain gainful 
employment due to service-connected disabilities alone, it 
must obtain an opinion that takes into account all of the 
Veteran's service-connected disabilities.  Hence, the issues 
of entitlement to service connection for cervical 
degenerative disc disease, and a heart disorder, to include 
secondary to hypertension, must first be adjudicated.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should schedule the Veteran for 
a VA proctological examination to 
determine the nature and severity of the 
service-connected hemorrhoids.  All 
indicated studies must be performed, and 
all findings should be reported in detail.  
In accordance with the latest AMIE 
worksheets for hemorrhoids the examiner is 
to provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature and 
extent of any hemorrhoids.  If a digital 
rectal examination is not conducted, the 
examiner must indicate why.

2.  The RO must adjudicate the claims of 
entitlement to service connection for a 
heart disorder, to include secondary to 
hypertension; and entitlement to cervical 
degenerative disc disease.  The Veteran is 
hereby notified that should either claim 
be denied he must perfect an appeal in 
order to vest the Board with appellate 
jurisdiction over either issue. 

3.  Thereafter, the RO should refer the 
Veteran's claims files to the nurse 
practitioner who examined the Veteran's 
orthopedic disabilities (JH, N.P.) in June 
2007 and the VA psychiatrist who examined 
the Veteran's psychiatric disorder (DLA, 
M.D.) in March and April 2007 for them to 
jointly review the claims files.  A list 
of all service-connected disabilities 
should be provided to these examiners.  
The Veteran need not be examined.  If, 
however, the examiners find that an 
examination of the Veteran is needed, such 
should be arranged.  The examiners are 
asked to review the claims files and 
answer the following questions: 

    (a) What effect does malingering have 
on the Veteran's ability to work?
    
    (b) Is it as likely as not that the 
symptoms specifically attributable to the 
service-connected disabilities alone 
render him unable to secure or follow a 
substantially gainful occupation 
consistent with his education and 
occupational experience.

The examiners must set forth in detail all 
findings that provide the bases for the 
opinions.

4.  Should the examiners decide to examine 
the Veteran in person, he should be 
notified that it is his responsibility to 
report for any ordered VA examination, to 
cooperate in the development of the claim, 
and that the consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report for 
any ordered examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The RO must review the examination 
reports to ensure that it they are in 
complete compliance with the directives of 
this REMAND.  If any report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

6.  The RO should then readjudicate the 
Veteran's claims of entitlement to a 
compensable evaluation for hemorrhoids and 
a total rating for compensation based upon 
individual unemployability due to service-
connected disabilities.  If any claim is 
not granted to the Veteran's satisfaction, 
send him and his representative a 
Supplemental Statement of the Case and 
give them an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


